138 Ga. App. 593 (1976)
226 S.E.2d 607
TAYLOR
v.
McBERRY et al.
52030.
Court of Appeals of Georgia.
Submitted April 12, 1976.
Decided April 19, 1976.
Rehearing Denied May 11, 1976.
E. B. Shaw, for appellant.
Joseph H. King, Jr., for appellees.
WEBB, Judge.
Where there is no express determination that there is no just reason for delay, and no express direction for the entry of judgment, an order dismissing one of two defendants is not a final, appealable judgment. CPA § 54 (b) (Code Ann. § 81A-154 (b)); Walker v. Robinson, 232 Ga. 361 (207 SE2d 6).
Since there has been no compliance with Code Ann. § 6-701 (a) (2), this appeal from interlocutory rulings is premature and must be dismissed.
Appeal dismissed. Deen, P. J., and Quillian, J., concur.